Robert L. Holloway v. Commissioner.Holloway v. CommissionerDocket No. 102-63.United States Tax CourtT.C. Memo 1964-163; 1964 Tax Ct. Memo LEXIS 175; 23 T.C.M. (CCH) 959; T.C.M. (RIA) 64163; June 10, 1964*175  Robert L. Holloway, pro se, 20 Edmonds St., Rochester, N. Y. Eugene Parker, for the respondent.  WITHEYMemorandum Findings of Fact and Opinion WITHEY, Judge: The Commissioner has determined a deficiency in the income tax of petitioner for the taxable year 1961 in the amount of $126. The only issue before us is the correctness of respondent's disallowance of a dependency exemption for the minor child, Kim Marie Holloway, who is the child of petitioner and his former wife. Findings of Fact Petitioner was, prior to the date of trial May 18, 1964, married to the mother of Kim Marie Holloway. The reason for her being a "former wife" is not disclosed by the record. We assume it is because she and petitioner have been divorced. Petitioner is the child's father. In his income tax return filed for the taxable year 1961, he listed the child as a dependent daughter and claimed a dependency exemption with respect to her. Kim is 4 years of age. Kim did not live with either petitioner or his former wife during 1961 until about October 15 of that year when she went to live with her mother at the home of Kim's great uncle. During 1961 until about October 15, Kim lived at the*176  home of one Virginia Tibbles. For each week of the child's residence with her, she received the sum $20of for the child's support, $15 per week having been paid by petitioner and $5 per week by his former wife.  $20 per week was the cost of support for the child during 1961. The total cost of support for Kim during 1961 was $1,040. Of this amount, $615 was paid by petitioner. Opinion The only dispute between the parties is whether or not petitioner has paid more than half the cost of support of his daughter Kim during the taxable year 1961. Our findings are dispositive of the matter as we have found he has paid more than one-half thereof. Decision will be entered for the petitioner.